Title: To Thomas Jefferson from Samuel Huntington, 9 April 1781
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia April 9th. 1781.

Your Excellency will receive enclosed an act of Congress of the 8th. Instant recommending to the Executives of the States of Delaware, Maryland and Virginia respectively to take immediate measures for the removal of all public stores, and also all provisions and forage public and private which will not be necessary for the consumption of the Inhabitants on the Peninsula between the Chesapeak and Delaware Bays, to prevent such articles falling into the enemy’s hands: I should suppose it equally expedient to include valuable horses tho’ they are not mentioned in the Act.
This recommendation is in consequence of intelligence received from New York the substance of which is prefixed to the enclosed act, although it is presumed you will have received the intelligence before this comes to hand.
As future events must determine with certainty the designs of the enemy, so future intelligence may influence the measures now recommended, yet it is to be hoped such precautions may be taken as will prevent any valuable supplies of any kind falling into the enemy’s hands should they attempt to execute their designs as reported.
I have the honor to be with great Respect your Excellencys most obedt. Servt.,

Sam. Huntington Presidt.

